DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 9, 11, 15 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Goodman (US 6,236,718).
Re claim 15, Goodman discloses:
“inputting first data (i.e. video signal) to be transmitted to a connection device (Fig. 1, 6, coupling network) to a first position on a communication line for performing communication with an external device (telephone network wiring) connected via the connection device” (Fig. 1, 6; col. 16, 2 lines 25-42; col. 17, lines 7-12); and,
“at a second position on a side of the communication line opposite to the connection device relative to the first position, preventing the first data from being taken out as reception data (preventing video signal) and receiving second data sent from the external device (receiving control signal)” (col. 16, 2 lines 25-42; col. 17, lines 7-12; col. 18, line 60 to col. 19, line 6; col. 19, lines 25-28; col. 28, lines 48-50; col. 32, lines 1-7).

Re claim 1, see corresponding claim 8.
Re claim 9, Goodman discloses:
“a communication line (Fig. 1) for performing communication with an external device (Fig. 1, telephone network) connected via a connection device (Fig. 1,6; coupling network);
“a data generating section (Fig. 1, video source) that generates first data to be transmitted to the connection device;
“a data input section that inputs the first data to a first position on the communication line” (Fig. 1, input to the coupling network from amplifier 4); and
“a data receiving section (Fig. 1, input to coupling network from telephone network) that is provided at a second position on a side of the communication line opposite to the connection device relative to the first position and receives data sent from the external device, wherein
the data receiving section has a data suppression function for preventing the first data from being taken out as reception data” (col. 16, 2 lines 25-42; col. 17, lines 7-12; col. 18, line 60 to col. 19, line 6; col. 19, lines 25-28; col. 28, lines 48-50; col. 32, lines 1-7).
Re claim 11, Goodman further discloses “a data receiving section that receives second data sent from the connection device via the communication line in a state in which the electronic device is transmitting data through the communication line to the 
Re claim 3, see claim 11 for similar claimed subject matter.
Allowable Subject Matter
Claims 2, 4-7, 10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US 2017/0366596)
Ling et al. (US 2013/0210347)
Lida et al. (US 2008/0292007)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633